 Case 21-03007-sgj Doc 52 Filed 08/04/21            Entered 08/04/21 09:50:47     Page 1 of 3



Jason M. Rudd
Texas State Bar No. 24028786
jason.rudd@wickphillips.com
Lauren K. Drawhorn
Texas State Bar No. 24074528
lauren.drawhorn@wickphillips.com
WICK PHILLIPS GOULD & MARTIN, LLP
3131 McKinney Avenue, Suite 500
Dallas, Texas 75204
Telephone: (214) 692-6200
Fax: (214) 692-6255

COUNSEL FOR NEXPOINT REAL ESTATE
PARTNERS, LLC F/K/A HCRE PARTNERS, LLC

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION
 In re:                                            §
                                                   §       Chapter 11
 HIGHLAND CAPITAL MANAGEMENT,                      §
 L.P.                                              §        Case No.: 19-34054-sgj11
                                                   §
           Debtor.                                 §
                                                   §
 HIGHLAND CAPITAL MANAGEMENT,                      §
 L.P.                                              §
                                                   §
           Plaintiff,                              §
                                                   §          Adv. Pro. No. 21-03007-sgj
 vs.                                               §
                                                   §
 HCRE PARTNERS, LLC (n/k/a                         §
 NEXPOINT REAL ESTATE PARTNERS,                    §
 LLC),                                             §
                                                   §
           Defendant.                              §


                           MOTION TO WITHDRAW AS COUNSEL


          In accordance with Local Rule 2091-1, Jason M. Rudd and Lauren K. Drawhorn of Wick

Phillips Gould & Martin LLP respectfully move to withdraw as counsel for Defendant NexPoint

Real Estate Partners, LLC f/k/a HCRE Partners, LLC in the above-referenced adversary

proceeding. Wick Phillips Gould & Martin LLP’s withdrawal will not affect any deadlines and

will not prejudice any party. Plaintiff is unopposed to this motion.

MOTION TO WITHDRAW AS COUNSEL                                                          PAGE 1 OF 3
 Case 21-03007-sgj Doc 52 Filed 08/04/21          Entered 08/04/21 09:50:47    Page 2 of 3




       Defendant will continue to be represented by other attorneys at Stinson LLP, including

Deborah Deitsch-Perez and Michael P. Aigen, each of whom has entered an appearance [Docket

No. 26] in this case.

       The contact information for the continuing attorneys is as follows:

                                       STINSON LLP
                                   Deborah Deitsch-Perez
                                   State Bar No. 24036072
                              deborah.deitschperez@stinson.com
                                      Michael P. Aigen
                                   State Bar No. 24012196
                                 michael.aigen@stinson.com
                              3102 Oak Lawn Avenue, Suite 777
                                  Dallas, Texas 75219-4259
                                 Telephone: (214) 560-2201
                                 Telecopier: (214) 560-2203

Date: August 4, 2021

                                            Respectfully submitted,

                                            /s/ Lauren K. Drawhorn
                                            Jason M. Rudd
                                            Texas Bar No. 24028786
                                            Lauren K. Drawhorn
                                            Texas Bar No. 24074528

                                            WICK PHILLIPS GOULD & MARTIN, LLP
                                            3131 McKinney Avenue, Suite 500
                                            Dallas, Texas 75204
                                            Telephone: (214) 692-6200
                                            Fax: (214) 692-6255
                                            Email: jason.rudd@wickphillips.com
                                                    lauren.drawhorn@wickphillips.com

                                            and




MOTION TO WITHDRAW AS COUNSEL                                                     PAGE 2 OF 3
 Case 21-03007-sgj Doc 52 Filed 08/04/21          Entered 08/04/21 09:50:47       Page 3 of 3




                                            STINSON LLP

                                            Deborah Deitsch-Perez
                                            State Bar No. 24036072
                                            deborah.deitschperez@stinson.com
                                            Michael P. Aigen
                                            State Bar No. 24012196
                                            michael.aigen@stinson.com
                                            3102 Oak Lawn Avenue, Suite 777
                                            Dallas, Texas 75219-4259
                                            Telephone: (214) 560-2201
                                            Telecopier: (214) 560-2203

                                            COUNSEL FOR NEXPOINT REAL ESTATE
                                            PARTNERS, LLC F/K/A HCRE PARTNERS, LLC


                            CERTIFICATE OF CONFERENCE

        I hereby certify that on July 30, 2021 – August 3, 2021, I conferred with counsel for
Plaintiff regarding the relief requested herein and Plaintiff is unopposed to such relief.

                                            /s/ Lauren K. Drawhorn
                                                Lauren K. Drawhorn


                               CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2021, a true and correct copy of the foregoing pleading
was served via the Court’s CM/ECF system upon counsel for the Plaintiff and all other parties
requesting or consenting to such service in this adversary case.

 Jeffrey N. Pomerantz                             Melissa S. Hayward
 jpomerantz@pszjlaw.com                           MHayward@HaywardFirm.com
 John A. Morris                                   Zachery Z. Annable
 jmorris@pszjlaw.com                              ZAnnable@HaywardFirm.com
 Gregory V. Demo                                  HAYWARD PLLC
 gdemo@pszjlaw.com                                10501 N. Central Expy, Ste. 106
 Hayley R. Winograd                               Dallas, Texas 75231
 hwinograd@pszjlaw.com                            Fax: (972) 755-7110
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, California 90067
 Facsimile: (310) 201-0760
Counsel for Highland Capital Management, L.P.

                                            /s/ Lauren K. Drawhorn
                                                Lauren K. Drawhorn
MOTION TO WITHDRAW AS COUNSEL                                                         PAGE 3 OF 3
